UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2280 Name of Registrant: Putnam Convertible Income-Growth Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Convertible Income-Growth Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Convertible Income-Growth Trust Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For EPIX Pharmaceuticals Inc. Ticker Security ID: Meeting Date Meeting Status EPIX CUSIP9 26881Q309 06/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Gilman Mgmt For For For 1.2 Elect Mark Leuchtenberger Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Legg Mason, Inc. Ticker Security ID: Meeting Date Meeting Status LMI CUSIP9 524901303 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dennis Beresford Mgmt For For For 1.2 Elect W. Allen Reed Mgmt For For For 1.3 Elect Roger Schipke Mgmt For For For 1.4 Elect Nicholas St. George Mgmt For For For 1.5 Elect Mark Fetting Mgmt For For For 1.6 Elect Scott Nuttall Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Convertible Income-Growth Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
